Case 5:16-cv-10444-JEL-EAS ECF No. 1928, PageID.67403 Filed 08/05/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.                Judith E. Levy
                                          United States District Judge
  ________________________________/

  This Order Relates To:

  Walters, et al. v. Flint, et al., No.
  17-cv-10164
  and ALL CASES

  ________________________________/

  ORDER GRANTING IN PART PLAINTIFFS’ MOTION TO SEAL
     PORTIONS OF DR. AARON SPECHT’S DEPOSITION
                  TRANSCRIPT [377]

       On July 27, 2021, the Court issued an order in Carthan v. Snyder,

 Case No. 16-10444, which amended the protective order related to Dr.

 Aaron Specht’s deposition transcript. (No. 16-10444, ECF No. 1916.) In

 that Order, the Court identified the portions of Dr. Specht’s deposition

 transcript which it believed should be redacted under the standard set

 forth in Federal Rule of Civil Procedure 26(c)(1)(f), the Court’s local rules,

 and its previous orders. In its July 27, 2021 Order, the Court also

 indicated, “[i]f Co-Liaison Counsel for Individual Plaintiffs believe there

 are other pages that contain identifying names and medical information
Case 5:16-cv-10444-JEL-EAS ECF No. 1928, PageID.67404 Filed 08/05/21 Page 2 of 4




 that should be included [in the redactions], they may set forth their

 arguments. . .” (Id. at PageID.67200.) Pursuant to that invitation, Co-

 Liaison Counsel for Individual Plaintiffs filed the present motion

 identifying additional portions of Dr. Specht’s transcript that they believe

 should be redacted under Rule 26(c)(1)(f).1 (No. 17-10164, ECF No. 377.)

 In their motion, Co-Liaison Counsel for Individual Plaintiffs set forth a

 table indicating the specific pages, lines, and basis for their requests for

 additional redactions of Dr. Specht’s transcript. (No. 17-10164, ECF No.

 377, PageID.26420–26423.)

       The reasons for these redactions have been analyzed and set forth

 many times in this case under the standards set forth in Shane Group v.

 Blue Cross Blue Shield of Mich., 825 F.3d 299 (6th Cir. 2016). These

 reasons include that the transcript contains minor Plaintiffs’ names and

 medical information. The proposed redactions are limited to only those

 words, lines, and/or portions of the transcript that contain this

 information.




       1 Co-Liaison Counsel filed their motion on the docket in the Walters v. Flint,
 No. 17-cv-10164 case, presumably because Dr. Specht’s deposition was taken in the
 bellwether cases and the Court has ordered all pre-trial motions and other filings in
 the bellwether cases to be filed on that docket. (See No. 17-10164, ECF No. 328.)
                                          2
Case 5:16-cv-10444-JEL-EAS ECF No. 1928, PageID.67405 Filed 08/05/21 Page 3 of 4




       The Court has carefully reviewed the pages, lines, and basis for Co-

 Liaison Counsel for Individual Plaintiffs’ redaction request and agrees

 that all of these specific items are appropriate for redaction with the

 following changes.

       (1) An additional basis for redacting Volume 2, Page 479, Line 17 is

 that it contains a minor Plaintiff’s medical information.

       (2) There are several instances where additional lines should be or

 already were appropriately redacted but were not included in Plaintiffs’

 chart. Although these items may be already be covered by the Court’s

 July 27, 2021 Order, the following lines should be redacted and are set

 forth for clarity purposes:

     Volume 1, Page 83, Lines 22–23 (minor Plaintiffs’ names); Page
      146, Line 18 (minor Plaintiffs’ names); Page 335, Line 13–14 (minor
      Plaintiffs’ names).
     Volume 2, Page 489, Line 9 (minor Plaintiffs’ names); Page 490,
      Lines 7, 9, 10 (minor Plaintiffs’ names); Page 490, Lines 18–19
      (medical information).

       (3) Finally, the Court has reviewed Volume 2, Page 495, Line 8, and

 finds that this line does not contain information that should be redacted.

       Accordingly, the Court grants in part Co-Liaison Counsel for

 Individual Plaintiffs’ motion. (No. 17-10164, ECF No. 377.)


                                       3
Case 5:16-cv-10444-JEL-EAS ECF No. 1928, PageID.67406 Filed 08/05/21 Page 4 of 4




       IT IS SO ORDERED.

 Dated: August 5, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 5, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       4
